Eiber, J.,
dissents and votes to affirm the judgment appealed from, with the following memorandum: We are asked on this appeal to decide whether the trial court improperly instructed the jury with respect to the presumption arising from the recent and exclusive possession of stolen property. The thrust of the defendant’s argument is that the trial court committed reversible error in instructing the jury that the defendant’s recent and exclusive possession of the fruits of the crime, if unexplained or falsely explained, would only justify the inference that the defendant was guilty of robbery. The defendant suggests that the trial court should have advised the jury that there were two permissible inferences which could reasonably have been drawn from the evidence, to wit, that the defendant was either guilty of committing the robbery or, that he was guilty only of criminal possession of stolen property. "The rule that an inference of guilt may be drawn from recent and exclusive possession of the fruits of a crime is an ancient one (see Barnes v United States, 412 US 837, 843-844), long recognized in this State (Knickerbocker v People, 43 NY 177). Under it evidence of unexplained or falsely explained possession of recently stolen property is sufficient to establish a prima facie case and to enable a jury to find guilt beyond a reasonable doubt” (see, People v Baskerville, 60 NY2d 374, 382).
There remains, however, the question of the nature of his offense (see, People v Galbo, 218 NY 283, 290). Whether or not a trial court is required to instruct the jury regarding the possibility that the defendant was merely the possessor of stolen property rather than the actual thief, depends upon whether there is a reasonable view of the evidence under which the jury could find that the defendant acquired possession of the property subsequent to the commission of the theft *726(see, People v Howard, 60 NY2d 999; People v Everett, 10 NY2d 500; People v Porter, 110 AD2d 662). The charge must be shaped by the facts of the particular case and the submission to the jury of the alternative inference is warranted only where "evidence is offered that the theft was committed by someone else” (see, People v Galbo, supra, p 291) and that the defendant came into possession of the property with knowledge of the illegality of its acquisition.
Upon careful examination of the facts disclosed by the present record, it is my belief that the trial court did not err in charging the jury that the defendant’s recent and exclusive possession could justify the inference that the defendant committed the robbery, without further advising the jury that the evidence could also support the alternative inference that the defendant was merely a recipient of the stolen property.
The complainant in the instant case unequivocally testified that the defendant was the individual who had displayed a gun during the course of the robbery and he further indicated that the defendant had been standing in close proximity to the briefcase which contained the property alleged to have been stolen. The complainant watched as the defendant and his cohorts fled the scene and he additionally testified that the defendant had been carrying the briefcase as he fled. I find this evidence of identification to be neither insufficient nor "weak”, as the majority suggests, and there is simply no basis in the present record, nor has any cogent reason been provided, to justify the rejection of the jury’s well-founded decision to credit this witness’s testimony. Ray was able to provide the police with a fairly detailed description of each of the perpetrators and, despite the lapse of a period of approximately seven months, was able to select the defendant in the only lineup in which he appeared. Based on the complainant’s testimony, which implicated the defendant as the actual thief, it was unnecessary for the court to have charged the jury that they might find the defendant to be merely a knowing receiver of stolen property.
The propriety of the trial court’s decision not to advise the jury of the alternative inferences is further supported by the defendant’s own testimony. He claimed, at trial, that an unidentified individual had left the property in his taxicab and that he had discovered this property while he was in the process of cleaning the interior of the vehicle. Hence, even if the jury were to have credited the defendant’s explanation, he could not have been found guilty of knowing possession of stolen property, since he alleged that he came into possession *727of said property by innocent means. Simply stated, the circumstances of the case were such that the defendant was “either guilty of stealing * * * or guilty of nothing” (see, People v Howard, supra, p 1001). The record before us is utterly bereft of any proof to support the conclusion that someone else may have committed the robbery and that the defendant acquired the property subsequent to the theft, with the knowledge that it had been stolen. I simply do not find persuasive the majority’s assertion that it can fairly be inferred, from the defendant’s possession of credit cards belonging to persons other than the complainant, that he was merely a recipient of stolen property, rather than the actual thief, in this case. The manner in which the defendant may have acquired the property of persons other than the complainant does not, in my view, provide a sufficient foundation for the conclusion that the submission of alternative inferences was warranted at bar. In this regard, it is worthy of note that the defendant never registered any objection at trial regarding the court’s decision not to submit the alternative inferences to the jury.
In conclusion, the offense of criminal possession of stolen property was simply not an issue in this case and the defendant should, in my view, be precluded from challenging the propriety of the court’s charge regarding recent and exclusive possession of the fruits of the crime, since he failed to properly preserve this issue for appellate review and since there was no reasonable view of the evidence under which the jury could conclude that the defendant possessed the items taken from the complainant without also concluding that he must have committed the robbery in order to obtain possession of these items.
In accordance with the foregoing analysis, I cast my vote to affirm the judgment appealed from.